DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 8,627,333), hereinafter referred to as Chen in view of Clark et al. (US 7,127,507), hereinafter referred to as Clark.

Referring to claim 1, Chen teaches, as claimed, a method comprising: performing, by a queue management system implemented by one or more computers: receiving, at an interface, a request to create a queue (i.e.-receive a request for creating queue, col. 9, lines 6-7), wherein messages in the queue are to be stored in a sort order (i.e.-message are recorded in an order using an index for sorting, col. 8, lines 4-6 and col. 9, lines 24-31); creating the queue in a data store (see fig. 6, steps 608 and 612), and the data store includes a plurality of partitions each associated with one of the queues (i.e.-ID, handle, timestamp partitions/tuples, col. 9, lines 29-31); monitoring one or more statistics of the queue in the data store (i.e.-monitoring the timestamp value of the queue, col. 9, lines 59-62); and selecting a message from the queue for processing based on the sort order of the queue (col. 4, lines 47-50 and col. 8, lines 5-10).
However, Chen does not teach: wherein the data store stores a plurality of queues managed by the queue management system; determining, based on the one or more statistics, that the queue is to be processed next among the plurality of queues. 
On the other hand, Beaulieu discloses method and system for scheduling queued messages based on queue delay and priority, the system comprising a plurality of queues managed by the queue management system (col. 2, lines 57-60); determining, based on the one or more statistics, that the queue is to be processed next among the plurality of queues (col. 4, lines 1-5; 20-24; and col. 5, lines 20-27). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Chen so that the data store stores a plurality of queues managed by the queue management system; determining, based on the one or more statistics, that the queue is to be processed next among the plurality of queues, as taught by Beaulieu. The motivation for doing so would have been to process queued messages, of plurality of queues saved in a data store, according to their queue priorities. 

As to claim 2, the modified Chen in view of Beaulieu teaches the method of claim 1, further comprising performing, by the queue management system: elevating the queue for processing based on the one or more statistics (see Beaulieu, col. 1, lines 36-38); and deprioritizing the queue for processing based on the one or more statistics (see Beaulieu, col. 4, lines 60-63).

As to claim 3, the modified Chen in view of Beaulieu teaches the method of claim 1, wherein the one or more statistics include one or more of: a size of the queue; an age of the queue; and a last update time of the queue (see Beaulieu, col. 3, lines 1-2).

As to claim 4, the modified Chen teaches the method of claim 1, further comprising providing, by the queue management system, values of the one or more statistics via an API of the queue management system (col. 4, lines 25-40).
As to claim 5, the modified Chen teaches the method of claim 1, further comprising storing, by the queue management system, a message in the queue, wherein the message is stored as a row in the data store including a partition key indicating a partition associated with the queue and a sort key indicating a sort value of the message (col. 7, lines 22-34).

As to claim 6, the modified Chen innately teaches the method of claim 5, wherein the partition key uniquely identifies the queue and includes a name of an organization associated with the queue (col. 7, lines 35-36 and col. 9, lines 24-26).

As to claim 8, the modified Chen in view of Beaulieu teaches the method of claim 1, further comprising storing, by the queue management system, the one or more statistics in one or more reserved partitions of the data store (see Beaulieu, col. 3, lines 1-2).

As to claim 9, the modified Chen in view of Beaulieu teaches the method of claim 1, wherein the message is selected from the queue based on one or more attributes extracted from the message (see Beaulieu, col. 2, line 62-64).

As to claim 10, the modified Chen in view of Beaulieu teaches the method of claim 9, wherein the one or more attributes include one or more of: a size of the message; an age of the message; a priority of the message; and a sensitivity of the message (see Beaulieu, col. 2, line 62-64).

Referring to claims 11-18, the claims are substantially the same as claims 1-6 and 8-10, hence the rejection of claims 1-6 and 8-10 is applied accordingly.  

Referring to claim 19, the claim is substantially the same as claim 1, hence the rejection of claim 1 is applied accordingly.  

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Beaulieu, as applied to claims 1, 11 and 19 above, and further in view of Falco et al. (US 6,501,733), hereinafter referred to as Falco.

As to claim 7, the modified Chen teaches the claimed invention except the limitation of claim 7.
	On the other hand, Falco discloses method and system for controlling data flow associated with a communications node, the system comprising queues (col. 2, lines 47-63) for storing messages stored in a first-in-first-out (FIFO) order; and/or in a last-in-first-out (LIFO) order (col. 5, lines 47-52). 
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to further modify the teachings of Chen and incorporate the steps of: performing, by the queue management system: storing a first queue with messages stored in a first-in-first-out (FIFO) order; and storing a second queue with messages stored in a last-in-first-out (LIFO) order, as taught by Falco. The motivation for doing so would have been to provide queues and store messages according to their received/arrival time, and to retrieve the stored messages as needed in FIFO or LIFO order.

As to claim 20, the claim is substantially the same as claim 7, hence the rejection of claim 7 is applied accordingly.  

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clark et al. (US 7,127,507), Jaini et al. (US 2021/0089336), Tuel et al. (US 6,934,950) and Wong et al. (US 7,680,793) disclose queue based message handling system and method based upon queue priority, message pending time and queue depth. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726. The examiner can normally be reached Mon-Thu, 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HENRY TSAI can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Elias Mamo/Primary Examiner, Art Unit 2184